UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark One) ýQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission file number000-52770 PACIFIC ASIA PETROLEUM, INC. (Exact name of issuer as specified in its charter) ————— Delaware 30-0349798 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 250 East Hartsdale Ave. Hartsdale, New York 10530 (Address of principal executive offices) (914) 472-6070 (Issuer’ s telephone number) ————— Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filero Non-accelerated filerý Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo ý The Issuer had 40,006,983shares of its common stock outstanding as of May 13, 2008. PACIFIC ASIA PETROLEUM, INC. FORM 10-Q Table of Contents Page CAUTIONARY STATEMENT 1 PART I FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of March 31, 2008 (unaudited) and December 31, 2007 2 Condensed Consolidated Statements of Income and Comprehensive Income (unaudited) for the Three Months Ended March 31, 2008 and 2007 and from August 25, 2005 (Inception) through March 31, 3 Condensed Consolidated Statement of Stockholders' Equity (Deficiency) (unaudited) for the period from August 25, 2005 (Inception) through March 31, 2008 4 Condensed Consolidated Statements of Cash Flows(unaudited) for the Three Months Ended March 31, 2008 and 2007 and from August 25, 2005 (Inception) through March 31, 2008 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II OTHER INFORMATION 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 -i - Table of Contents CAUTIONARY STATEMENT All statements, other than statements of historical fact, included in this Form 10-Q, including without limitation the statements under “Management’s Discussion and Analysis of Financial Condition and Results of Operation” and “Description of Business,” are, or may be deemed to be, forward-looking statements. Such forward-looking statements involve assumptions, known and unknown risks, uncertainties and other factors, which may cause the actual results, performance or achievements of Pacific Asia Petroleum, Inc. and its subsidiaries (collectively, the “Company”), to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements contained in this Form 10-Q. In our capacity as Company management, we may from time to time make written or oral forward-looking statements with respect to our long-term objectives or expectations which may be included in our filings with the Securities and Exchange Commission (the “SEC”), reports to stockholders and information provided in our web site. The words or phrases “will likely,” “are expected to,” “is anticipated,” “is predicted,” “forecast,” “estimate,” “project,” “plans to continue,” “believes,” or similar expressions identify “forward-looking statements.”Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings and those presently anticipated or projected.We wish to caution you not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We are calling to your attention important factors that could affect our financial performance and could cause actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. The following list of important factors may not be all-inclusive, and we specifically decline to undertake an obligation to publicly revise any forward-looking statements that have been made to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events.Among the factors that could have an impact on our ability to achieve expected operating results and growth plan goals and/or affect the market price of our stock are: · Lack of operating history, operating revenue or earnings history. · Dependence on key personnel. · Fluctuation in quarterly operating results and seasonality in certain of our markets. · Possible significant influence over corporate affairs by significant shareholders. · Our ability to enter into definitive agreements to formalize foreign energy ventures and secure necessary exploitation rights. · Our ability to raise capital to fund our operations. · Our ability to successfully integrate and operate acquired or newly formed entities and multiple foreign energy ventures and subsidiaries. · The competition from large petroleum and other energy interests. · Changes in laws and regulations that affect our operations and the energy industry in general. · Risks and uncertainties associated with exploration, development and production of oil and gas, drilling and production risks. · Expropriation and other risks associated with foreign operations. · Risks associated with anticipated and ongoing third party pipeline construction and transportation of oil and gas. · The lack of availability of oil and gas field goods and services. · Environmental risks, economic conditions, and other risk factors detailed herein. - 1 - Table of Contents PART I FINANCIAL INFORMATION Item 1.Financial Statements Pacific Asia Petroleum, Inc. and Subsidiaries (A Development Stage Company) Condensed Consolidated Balance Sheets As ofMarch 31, 2008 As of December 31, 2007 (Unaudited) Assets Current assets Cash and cash equivalents $ 12,454,878 $ 2,208,969 Short-term investments 306,246 11,200,000 Income tax refunds receivable 28,241 - Prepaid expenses 24,852 46,247 Deposits 23,606 22,954 Advances 12,987 2,758 Total current assets 12,850,810 13,480,928 Non-current assets Property, plant and equipment - at cost (net of reserves for depreciation and amortization: March 31, 2008- $30,625; December 31, 2007- $20,779) 296,008 285,027 Intangible assets 384 384 Long-term advances 584,208 534,530 Deferred charges 3,156,058 3,156,058 Total Assets $ 16,887,468 $ 17,456,927 Liabilities and Stockholders' Equity Current liabilities Accountspayable $ 18,910 $ 2,739 Income taxes payable 6,450 38,791 Accrued and other liabilities 158,774 122,704 Total current liabilities 184,134 164,234 Minority interest in subsidiaries 393,613 395,094 Stockholders' equity Common stock: Authorized - 300,000,000 shares at $.001 par value; Issued and outstanding - 40,006,983 as of March 31, 2008; 39,931,109 as of December 31, 2007 40,007 39,931 Preferred stock: Authorized - 50,000,000 shares at $.001 par value;Issued - 23,708,952 as of March 31, 2008 and December 31, 2007 Outstanding - none as of March 31, 2008 and December 31, 2007 - - Paid-in capital 20,544,974 20,251,022 Other comprehensive income - currency translation adjustment 196,163 128,061 Deficit accumulated during the development stage (4,471,423 ) (3,521,415 ) Total stockholders' equity 16,309,721 16,897,599 Total Liabilities and Stockholders' Equity $ 16,887,468 $ 17,456,927 The accompanying notes to unaudited condensed consolidated financial statements are an integral part of this statement. - 2 - Table of Contents Pacific Asia Petroleum, Inc. and Subsidiaries (A Development Stage Company) Condensed Consolidated Statements of Income and Comprehensive Income (Unaudited) For the period frominception For the three months (August 25, 2005) ended March 31, through 2008 2007 3/31/2008 Operating Expenses Depreciation $ 9,355 $ 1,725 $ 29,945 All other operating expenses 1,076,625 784,019 5,276,639 Total operating expenses 1,085,980 785,744 5,306,584 Operating Loss (1,085,980 ) (785,744 ) (5,306,584 ) Other Income (Expense) Interest income 125,805 36,885 843,300 Other income - - 12,937 Other expense - - (714 ) Total other income 125,805 36,885 855,523 Net loss before minority interest (960,175 ) (748,859 ) (4,451,061 ) Minority interest 3,587 618 11,884 Net loss before income tax expense (956,588 ) (748,241 ) (4,439,177 ) Income tax expense 6,580 - (32,246 ) Net Loss (950,008 ) (748,241 ) (4,471,423 ) Other Comprehensive Income (Loss), Net of Tax: Foreign currency translation adjustment 68,102 4,232 196,163 Comprehensive Income (Loss) $ (881,906 ) $ (744,009 ) $ (4,275,260 ) Net Loss Per Share of Common Stock: Net Loss -Basic and Diluted $ (0.02 ) $ (0.05 ) Weighted average number ofshares outstanding 39,951,954 15,728,393 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of this statement. - 3 - Table of Contents Pacific Asia Petroleum, Inc. and Subsidiaries (A Development Stage Company) Condensed Consolidated Statement of Stockholders' Equity (Deficiency) For the period from inception (August 25, 2005) to March 31, 2008 (Unaudited) No. of Common No. of Other Deficit Shares Preferred Comprehensive Accumulated Total $.001 Shares Income - During the Stockholders' par Common Subscriptions $.001 Preferred Paid-in Currency Development Equity value Stock Receivable par value Stock Capital Translation Stage (Deficiency) Balance - August 25, 2005 - $ - $ - - $ - $ - $ - $ - $ - Issued for cash 1,852,320 1,852 - - - 10,148 - - 12,000 Subscriptions 3,451,680 3,452 (28,000 ) - - 24,548 - - - Net loss - (51,344 ) (51,344 ) Balance- December 31, 2005 5,304,000 5,304 (28,000 ) - - 34,696 - (51,344 ) (39,344 ) Subscriptions paid - - 28,000 - 28,000 Issued for fees and services - - - 1,829,421 1,829 195,776 - - 197,605 Issued for cash - - - 8,161,802 8,162 4,215,262 - - 4,223,424 Amortization of options fair value - 29,065 - - 29,065 Currency translation - 19,228 - 19,228 Net loss - (1,086,387 ) (1,086,387 ) Balance- December 31, 2006 5,304,000 5,304 - 9,991,223 9,991 4,474,799 19,228 (1,137,731 ) 3,371,591 Issued for services - pre-merger 600,032 600 - 117,729 118 334,594 - - 335,312 Shares retained by Pacific Asia Petroleum original stockholders in merger - 5/7/07 468,125 468 - - - 83,323 - - 83,791 Shares issued to ADS members in merger - 5/7/07 9,850,000 9,850 - 13,600,000 13,600 15,453,957 - - 15,477,407 Post-merger acquisition costs and adjustments - (291,093 ) - - (291,093 ) Automatic conversion of Preferred Shares - 6/5/07 23,708,952 23,709 - (23,708,952 ) (23,709 ) - Issued for services compensation cost of stock options and restricted stock - 195,442 - - 195,442 Currency translation - 108,833 - 108.833 Net loss - (2,383,684 ) (2,383,684 ) Balance– December 31, 2007 39,931,109 39,931 - - - 20,251,022 128,061 (3,521,415 ) 16,897,599 Issued on exercise of warrants 75,874 76 - - - (80 ) - - (4 ) Compensation cost of stock options and restricted stock - 294,032 - - 294,032 Currency translation - 68,102 - 68,102 Net loss - (950,008 ) (950,008 ) Balance– March 31, 2008 40,006,983 $ 40,007 $ - - $ - $ 20,544,974 $ 196,163 $ (4,471,423 ) $ 16,309,721 The accompanying notes to the unaudited condensed consolidated financial statements are an integral part of this statement. - 4 - Table of Contents Pacific Asia Petroleum, Inc. and Subsidiaries (A Development Stage Company) Condensed Consolidated Statements of Cash Flows For the three months ended March 31, 2008 and 2007, and for the period from inception (August25, 2005) to March 31, 2008 (Unaudited) For the period from Three months Three months inception ended ended (August 25, 2005) March 31, March 31, through 2008 2007 March 31, 2008 Cash flows from operating activities Net loss $ (950,008 ) $ (748,241 ) $ (4,471,423 ) Adjustments to reconcile net loss to cash used in operating activities: Interest income on long-term advances (27,215 ) (20,168 ) (127,762 ) Currency transaction loss 28,534 (7,170 ) 71,978 Stock-related compensation 294,031 369,839 1,051,455 Minority interest in net loss (3,587 ) (618 ) (11,884 ) Depreciation and amortization expense 9,355 1,725 29,945 Changes in current assets and current liabilities: (Increase) in accrued interest and other receivables (34,487 ) - (34,487 ) (Increase) in advances (10,229 ) - (12,987 ) (Increase) in deposits (652 ) 5,067 (23,606 ) (Increase) decrease in prepaid expenses 21,395 21,206 (24,852 ) Increase (decrease) in accounts payable 16,171 (21,280 ) 3,759 Increase (decrease) in income tax and accruedliabilities 8,266 (38,285 ) 16,456 Net cash used in operating activities (648,426 ) (437,925 ) (3,533,408 ) Cash flows from investing activities Net sales (purchases) of available for sale short-term securities 10,900,000 650,000 (300,000 ) Increase in deferred charges - - (3,156,058 ) Additions to property, plant and equipment (14,485 ) (13,787 ) (298,470 ) Net cash provided by (used in) investing activities 10,885,515 636,213 (3,754,528 ) Cash flows from financing activities Payment of notes payable - - (5,000 ) Increase in minority interest investment - 40,020 399,430 Increase in long-term advances to minority shareholder - - (400,507 ) Decrease in subscriptions receivable - - 28,000 Issuance of common stock net of issuance costs - (87,695 ) 19,673,605 Net cash provided by (used in) financing activities - (47,675 ) 19,695,528 Effect of exchange rate changes on cash 8,820 (21,010 ) 47,286 Net increase in cash and cash equivalents 10,245,909 129,603 12,454,878 Cash and cash equivalents at beginning of period 2,208,969 1,867,374 - Cash and cash equivalents at end of period $ 12,454,878 $ 1,996,977 $ 12,454,878 Supplemental disclosures of cash flow information Interest paid $ - $ - $ - Income taxes paid $ 28,241 $ - $ 28,276 Supplemental schedule of non-cash investing and financing activities Common and preferred stock issued for services and fees $ - $ 344,312 $ 532,917 Stock issuance costs paid as warrants issued $ - $ 4,558 $ 929,477 Increase in property, plant and equipment accrued in liabilities $ - $ 4,420 $ - Increase in stock issuance costs accrued in liabilities $ - $ 10,000 $ - Warrants exercised for common stock $ (4 ) $ 65,797 $ 65,793 The accompanying notes to unaudited condensed consolidated financial statements are an integral part of this statement. - 5 - Table of Contents Pacific Asia Petroleum, Inc. and Subsidiaries (A Development Stage Company) Notes to Condensed Consolidated Financial Statements March 31, 2008 (Unaudited) NOTE 1.INTERIM FINANCIAL STATEMENTS The accompanying condensed consolidated financial statements of Pacific Asia Petroleum, Inc. and subsidiaries (the “Company”) are unaudited.Management believes this interim data includes all adjustments necessary for a fair presentation of the results for the interim periods reported.All adjustments were of a recurring nature. Certain notes and other information have been condensed or omitted from the interim financial statements present in this Quarterly Report on Form 10-Q.Therefore, these financial statements should be read in conjunction with the Company’s year 2007 Annual Report on Form 10-K.The results for the three month period ended March 31, 2008 are not necessarily indicative of future results. NOTE2.BUSINESS; YEAR 2; LIQUIDITY Refer to Notes 1 and 2 to the consolidated financial statements in year 2007 Form 10-K for a description of the Company’s business, and the merger and recapitalization of the Company that occurred in 2007. To date the Company has incurred expenses and sustained losses and has not generated any revenue from operations.Consequently, its operations are subject to all risks inherent in the establishment of a new business enterprise.The Company will require significant financing in excess of its March 31, 2008 available cash, cash equivalents, and short-term investments in order to achieve its business plan.It is not certain that this financing will be successfully obtained. The Company in its filing of a Current Report on Form 8-K on April 3, 2008 reported that it entered into an Asset Transfer Agreement – Baode Area (the “Baode ATA”) with BHP Billiton World Exploration Inc. (“BHP”), for the purchase by the Company of BHP’s 64.2858% participating interest held in a production sharing contract with respect to the coalbed methane and tight gas sand resources block known as the “Baode Area” located in the Shanxi Province in China. NOTE3.BASIS OF PRESENTATION AND USE OF ESTIMATES The Company’s interim financial statements are prepared on a consolidated basis under U.S. Generally Accepted Accounting Principles as a development stage company.Refer to Note 5 to the consolidated financial statements in year 2007 Form 10-K for a description of the Company’s significant accounting policies. Management uses estimates and assumptions in preparing these financial statements.Those estimates and assumptions affect the reported amounts of assets and liabilities, disclosures of contingencies, and reported revenues and expenses.Actual results could vary from those estimates. NOTE 4.NEW ACCOUNTING STANDARDS NOT YET ADOPTED As of March 31, 2008 there were no new accounting standards not yet adopted that are expected to have a material effect on the Company in the foreseeable future.The following new standards may have a future effect on the Company. SFAS No. 141(R), “Business Combinations” This statement includes a number of changes in the accounting and disclosure requirements for new business combinations occurring after its effective date.These changes affect the accounting for acquisition costs,noncontrolling interests, acquired contingent - 6 - Table of Contents liabilities, acquired research and development costs, restructuring costs related to the combination, changes in deferred tax asset valuation allowances and income tax uncertainties.The statement is effective for new business combinations occurring on or the first reporting period beginning on or after December 15, 2008. SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements: An Amendment of ARB No. 51” – This statement changes the accounting and reporting for noncontrolling(minority) interests in subsidiaries and for deconsolidation of a subsidiary.The presentation of noncontrolling interests in the balance sheet and income statement will be revised to treat noncontrolling interests as a separate component of total consolidated equity and total consolidated net income rather than as reductions from them.In addition, if a subsidiary is deconsolidated, the parent company will now recognize a gain or loss to net income based upon the fair value of the noncontrolling equity at that date.The statement is effective prospectively for fiscal years and interim periods beginning on or after December 15, 2008, but upon adoption will require restatement of prior periods for the provisions involving balance sheet and income statement line detail presentation. SFAS No. 161. In March 2008, the Financial Accounting Standards Board (the “FASB”) issued Statement on Financial Accounting Standards (“SFAS”) No. 161, “Disclosures about Derivative Instruments and Hedging Activities – An Amendment of FASB Statement No. 133” (“SFAS 161”). SFAS 161 enhances required disclosures regarding derivatives and hedging activities, including enhanced disclosures regarding how: (a) an entity uses derivative instruments; (b) derivative instruments and related hedged items are accounted for under SFAS 133; and (c) derivative instruments and related hedged items affect an entity's financial position, financial performance, and cash flows. Specifically, SFAS No. 161 requires: disclosure of the objectives for using derivative instruments in terms of underlying risk and accounting designation; disclosure of the fair values of derivative instruments and their gains and losses in a tabular format; disclosure of information about credit-risk-related contingent features; and cross-reference from the derivative footnote to other footnotes in which derivative-related information is disclosed. SFAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. The Company does not expect that the adoption of this standard will have a material impact on its financial position, results of operations or cash flows. NOTE 5. LITIGATION AND CONTINGENCIES The Company at March 31, 2008 had no litigation, actual or potential, of which it was aware and which could have a material effect on its financial position. NOTE 6.SUBSEQUENT EVENTS The Company in its filing of a Current Report on Form 8-K on April 8, 2008 reported that on April 2, 2008, the Company received written confirmation that the Ministry of Commerce of The People’s Republic of China approved the entry by the Company’s subsidiary, Pacific Asia Petroleum, Ltd., into that certain Production Sharing Contract entered into on October 26, 2007 with China United Coalbed Methane Corp. Ltd. (“PAPL”) for the exploitation of coalbed methane resources in the Zinjinshan block located in the Shanxi Province of China. The Company in its Current Report on Form 8-K on April 25, 2008 reported that effective April 24, 2008, it entered into four amendment agreements (“Amendment Agreements”) with ChevronTexaco China Energy Company (“ChevronTexaco”) and PAPL, amending those certain four asset transfer agreements (“Chevron Agreements”) previously entered into with ChevronTexaco in September 2007 for the purchase by the Company of participating interests held by ChevronTexaco in production sharing contracts in respect of four coalbed methane and tight gas sand resource blocks located in the Shanxi Province of China referred to as the “Baode Area,” the “Linxing Area,” the “Shenfu Area,” and the “San Jiao Bei Area.”The Amendment Agreements reduce the base purchase price with respect to the Baode Area from $13 million to $2 million, and make certain other revisions including the extension of deadlines for satisfaction of certain closing conditions from June 6, 2008 to November 6, 2008.The Chevron Agreements were discussedin Note 1 to the Company’s consolidated financial statements included in the Company’s year 2007 Annual Report on Form 10-K. The Company in its Current Report on Form 8-K on April 25, 2008 also reported that the Company has appointed co-lead managers for a proposed offering of $75 million redeemable convertible preference shares to be issued outside the United States.The co-lead managers are not obligated to purchase any of the securities.The proceeds, if any, are intended to be used to fund the purchase of participating interests held by ChevronTexaco pursuant to the Chevron Agreements, as amended, and for exploration and development of these properties. - 7 - Table of Contents Item 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Throughout this Quarterly Report on
